Citation Nr: 1641263	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  01-04 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an effective date earlier than August 7, 2009 for the award of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel



INTRODUCTION

The Veteran had active service from December 1967 to September 1969.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 


FINDINGS OF FACT

1.  An inferred claim for entitlement to a TDIU was received by the VA on December 2002; the Veteran first became eligible for a TDIU on a schedular basis on June 1, 2004.

2.  Since June 1, 2004, the evidence demonstrates that the Veteran's service-connected disabilities, when evaluated in association with his educational attainment and occupational experience, preclude all forms of substantially gainful employment.


CONCLUSION OF LAW

The criteria for an effective date of June 1, 2004 for the grant of a TDIU have been met.  38 U.S.C.A. §§ 5101 (a), 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1 (p)(r), 3.155, 3.156, 3.157, 3.159, 3.321(b), 3.341, 3.400(o)(2), 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice must be provided prior to an initial unfavorable decision on a claim by the regional office.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board notes that where the underlying claim for service connection has been granted and there is disagreement regarding a downstream issue, such as effective date of service connection, the claim as it arose in its initial context has been substantiated and there is no need to provide additional VCAA notice concerning the downstream issue.  Goodwin v. Peake, 22 Vet. App. 128, 134 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, the provisions of 38 U.S.C.A. § 7105 (d) require VA to issue a statement of the case (SOC) concerning the downstream issue if the disagreement is not resolved. 

The Veteran received a SOC in December 2015 citing the applicable statutes and regulations governing the assignment of an effective date for service connection and discussing the reasons and bases for not assigning earlier effective dates in this case.

The VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records, pertinent medical records and providing an examination when necessary.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Service treatment records are associated with the claims file, as are post-service private records, VA examination and VA treatment records.  Virtual VA and VBMS records have been reviewed.  There is no indication that there are any outstanding pertinent documents or records that have not been obtained, or that are not adequately addressed in documents or records contained within the claims folder. 

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103 (a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of the claim.

II.  Entitlement to an Effective Date Earlier than August 7, 2009 for the Grant of a TDIU

The Veteran seeks an effective date earlier than August 7, 2009 for the grant of a TDIU.  He contends that he has not been able to work due to his service-connected disabilities since approximately 2004.

Applicable Laws

The provisions governing the assignment of the effective date of an increased rating are set forth in 38 U.S.C.A. § 5110 (a) and (b)(2), and 38 C.F.R. § 3.400 (o).  A claim for a TDIU is a claim for an increased rating.  Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); see also Hurd v. West, 13 Vet. App. 449, 451-52 (2000); Norris v. West, 12 Vet. App. 413, 420 (1999). 

The general rule with respect to effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110 (a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (o)(1). 

An exception to that rule regarding increased ratings applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one-year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. 5110 (b)(2); Dalton v. Nicholson, 21 Vet. App. at 31-32; Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998). 

As to the terms "application" or "claim," the Board notes that once a formal claim for compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, a report of examination or hospitalization by VA or the uniformed services can be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  These provisions apply only when such reports relate to examination or treatment of a disability for which service connection has been previously established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital examination.  38 C.F.R. §§ 3.157 (b)(1), 3.155(a) (2015). 

A claim for TDIU qualifies as a claim for increased disability compensation and is subject to the criteria under 38 U.S.C.A. § 5110 (a) and (b)(2) and 38 C.F.R. § 3.400 (o)(2), cited above.  Under those provisions, the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date. 

A TDIU award of benefits itself, may be granted where the schedular rating is less than total, but when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015). 

Even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321 (b), 4.16(b). 

Unlike the regular disability rating schedule that is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

Facts & Analysis

The Board notes that the Veteran's formal claim for a TDIU was received in June 2007.  However, under Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that VA must address the issue of entitlement to a TDIU in increased-rating claims when the issue of unemployability is raised by the record.  In this case, the Veteran arguably raised a claim for TDIU when he filed his increased rating claim for his service-connected posttraumatic stress disorder (PTSD), received in December 2002.  

At the time of receipt of the Veteran's claim for an increased rating in December 2002, service connection was established for PTSD, as 50 percent disabling.

During the course of the Veteran's appeal for an increased rating for PTSD, the Veteran was granted a rating of 70 percent for PTSD, effective June 1, 2004, and granted entitlement to service connection for diabetes mellitus, type 2, as 20 percent disabling, effective August 7, 2009.

With the grant of the increased rating and additional disability, the combined rating for all of the Veteran's service-connected disabilities was 70 percent from June 1, 2004 and 80 percent, from August 7, 2009.  Thus, effective June 1, 2004, the Veteran met the schedular criteria for a TDIU.  Furthermore, the Board finds that since June 1, 2004, the evidence demonstrates that the Veteran's service-connected PTSD, when evaluated in association with his educational attainment and occupational experience, precludes all forms of substantially gainful employment.

The Veteran and his family members have asserted that he is unable to sustain employment because of his PTSD symptoms, such as frequent conflicts with coworkers, supervisors, and customers.  There is also some indication that the Veteran had erratic employment and worked for his son and father for certain periods.  See, e.g., September 2003 notice of disagreement, September 2005 statement from stepson, May 2006 hearing transcript, July 2006 statement from wife, July 2009 treatment record.

Of particular importance, an employability evaluation was received in August 2012 from a private vocational rehabilitation consultant.  The consultant conducted a complete review of the Veteran's file.  After reviewing the evidence, the consultant opined that the Veteran was unable to secure or follow a substantially gainful occupation, dating back to June 1, 2004, based on the results of the psychological evaluation on that date.  The consultant explained that the June 1, 2004 evaluation documented the starting point in the records where the Veteran's PTSD symptoms increased to the extent that he was no longer capable of being a reliable and effective worker.  

The Veteran submitted an additional opinion, dated November 2013.  The vocational consultant opined that it was at least as likely as not that the Veteran's service-connected disabilities prevent him from securing and following a substantially gainful occupation.  The consultant explained that the Veteran's status of "unemployability" has been maintained since 2004, and that prior to 2004, there was a VA examination that provided a more favorable outlook.  

The Veteran was afforded a VA examination in March 2007, at which time the VA examiner noted that the Veteran was unemployed and seemed unemployable due to his anger, anxiety, and low tolerance for social relationships.

Resolving all doubt in the Veteran's favor, the Board finds that the evidence supports the grant of entitlement to an effective date earlier than August 7, 2009 for the grant of TDIU.  The Board finds that he has been unable to maintain substantial or gainful employment due to his PTSD, since June 1, 2004, the date he met the schedular criteria for a TDIU.

The Board notes that an effective date for an increased rating or TDIU claim may date back as much as one year before the date of the formal application for increase if it is "factually ascertainable that an increase in disability had occurred" within that timeframe.  38 U.S.C.A. § 5110 (b)(2); 38 C.F.R. § 3.400 (o)(2); see also Harper v. Brown, 10 Vet. App. 125, 126 (1997). 

Stated in other terms, the earliest date possible for a TDIU rating is one year prior to receipt of the claim.  38 C.F.R. § 3.400 (o)(2) (The effective date is the "[e]arliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within one year from such date; otherwise, date of receipt of claim."). 

Here, the Veteran filed his increased rating claim, with an inferred TDIU claim, in December 2002.  Thus, the earliest possible effective date would be December 2001, one year prior to his TDIU claim.  However, the Veteran did not meet the schedular criteria for a TDIU, prior to June 1, 2004.  As such, the Board concludes that an effective date earlier than June 1, 2004, for the award of TDIU, on a schedular basis, is not warranted.

Importantly, however, entitlement to the benefit on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his employment and educational history.  The Court has held that the Board has no power to award a TDIU on the basis of 38 C.F.R. § 4.16 (b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension for consideration of an extraschedular rating under 38 C.F.R. § 4.16 (b).

While the Board does not have the power to award a TDIU on an extraschedular basis in the first instance in the absence of a referral to VA's Director of Compensation and Pension, and there was no such referral in this case, the Board will consider whether a remand for such referral is warranted.  

The evidence reflects that the weight of the evidence is against an effective date earlier than June 1, 2004 for TDIU, on an extraschedular basis.  As noted by the private rehabilitation counselors, the June 1, 2004 evaluation documented the starting point in the records where the Veteran's PTSD symptoms increased to the extent that he was no longer capable of being a reliable and effective worker.  Prior to that date, the evidence indicates that the Veteran was still able to maintain employment.  See e.g., March 2003 VA examination.  Thus, referral to the Director of Compensation and Pension for extraschedular consideration for a TDIU, prior to June 1, 2004, is not warranted.

Accordingly, in giving the Veteran the benefit of the doubt, an earlier effective date of June 1, 2004 for a TDIU is granted.



ORDER

Entitlement to an effective date of June 1, 2004 for the grant of a TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


